ORDER
Beverly B. Mann brought this pro se action in state court alleging that her former attorneys committed malpractice while representing her in a previous federal lawsuit against her former employer. In March 2000 Mann filed an amended complaint adding claims against the district court judge who presided over the previous suit and against the opposing counsel in that suit. After the defendants removed the case, see 28 U.S.C. § 1441(c), the district court dismissed Mann’s claims against the judge and remanded her remaining claims to state court. Mann then petitioned the district court to recover fees and expenses incurred from the defendants’ removal efforts, see 28 U.S.C. § 1447(e), but the court denied her request. On appeal Mann raises a bevy of frivolous challenges to the court’s ruling, which we affirm.1
Section 1447(c) provides that “an order remanding the case may require payment of just costs and any actual expenses, including attorney fees, incurred as a result of the removal.” See Wisconsin v. Hotline Indus., Inc., 236 F.3d 363, 365 (7th Cir.2000). We review the district court’s deni*229al of Mann’s § 1447(c) petition for abuse of discretion. Garble v. DaimlerChrysler Corp., 211 F.3d 407, 410 (7th Cir.2000); Tenner v. Zurek, 168 F.3d 328, 329 (7th Cir.1999). The court did not abuse its discretion— § 1447(c) expressly limits recovery to actual expenses incurred, see Hotline Indus., 236 F.3d at 367, and Mann failed to identify or document what expenses she incurred from the defendants’ removal efforts.
Accordingly, we DISMISS 01-3472 and AFFIRM the district court’s judgment in 01-3599.

. Mann filed her first notice of appeal while her motion to alter or amend judgment, see Fed.R.Civ.P. 59(e), was still pending. Mann filed her second notice of appeal after the court had granted her Rule 59(e) request and entered a revised judgment. Consequently, we dismiss her first appeal, 01-3472, as duplicative. See Stone v. INS, 514 U.S. 386, 403, 115 S.Ct. 1537, 131 L.Ed.2d 465 (1995); Square D Co. v. Fastrak Softworks, Inc., 107 F.3d 448, 450 (7th Cir.1997); Eckstein v. Balcor Film Investors, 8 F.3d 1121, 1125 (7th Cir.1993).